Per Curiam.  Assault: Indictment. In an indictment for an assault with intent to kill and murder, it is hot necessary to pursue the terms of the statutory definition of an assault. It is.sufficient to allege that the assault was committed in the manner and with the intent necessary to constitute the offense, without expressly averring “ the present ability ” necessary to constitute the assault. The word assault or assaulted used in such connection'means all the statute defines an assault to be. Bishop on Statutory Crimes (2 ed.), sec. 514; Butler v. State, 34 Ark., 480; Lacefield v. State, ib., 275; Robinson v. State, 5 Ark., 660; McCoy v. State, 8 Ark., 451. Judgment affirmed.